DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4 lines 4-15 of the Remarks (REM of 01/19/2021), filed on January 19, 2021, with respect to claims 1-2 have been fully considered and are persuasive.  The 103(a) rejections of claims 1-2 have been withdrawn. 

Election/Restrictions
Claims 1-3 and 6-10 are allowable. Claims 4-5 and 11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I-V, as set forth in the Office action mailed on July 14, 2020, is hereby withdrawn and claims 4-5 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 



Claim 1 claims:
A trolley of a crane, arranged to move along a main support, structure of the crane, whereby the trolley comprises:

a support frame structure;

bearing wheels fastened to the support frame structure and by means of which the trolley is arranged to move along said main support structure;

a hoisting mechanism comprising:

a rope drum for a hoisting rope;

a rope pulley arrangement which has upper and lower rope pulley arrangements, the hoisting rope is guidable from the rope drum to a fixed fastening point on the trolley through the upper and lower rope pulley arrangements; and

a hoisting member in cooperation with the hoisting rope for hoisting a load, 

wherein the rope drum is supported to the support frame structure of the trolley so that an axle of the rope drum is parallel to the main support structure,

wherein the rope pulley arrangement is located, in the axial direction of the rope drum, at least partly outside the rope drum end which is on the side of said fastening point, and

wherein the support frame structure is divided into two separate frame parts, including a first frame part and a second frame part, the first frame part supports the rope pulley arrangement and a rope drum end on a side of the rope pulley arrangement, the second frame part supports an opposite end of the rope drum, and the first and second frame parts are separately supported on the main support structure without any common intermediate support.

	Note: Underlining and Bolding are used to show important claim subject matter.

Neither McGuire nor Botten explicitly disclose nor would be obvious to the limitation of “wherein the support frame structure is divided into two separate frame parts, including a first frame part and a second frame part, the first frame part supports the rope pulley arrangement and a rope drum end on a side of the rope pulley arrangement, the second frame part supports an opposite end of the rope drum, and the first and second frame parts are separately supported on the main support structure without any common intermediate support”, in conjunction with the remaining limitations of independent claim 1. 

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitation of “wherein the support frame structure is divided into two separate frame parts, including a first frame part and a second frame part, the first frame part supports the rope pulley arrangement and a rope drum end on a side of the rope pulley arrangement, the second frame part supports an opposite end of the rope drum, and the first and second frame parts are separately supported on the main support structure without any common intermediate support”, in conjunction with the remaining limitations of independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/